Case 1:20-cv-01083-JTN-PJG ECF No. 7-2, PageID.391 Filed 11/13/20 Page 1 of 2



                             DECLARATION OF WENDELL ANTHONY


I, Wendell Anthony, hereby declare as follows:


    1. I have personal knowledge of the matters stated herein and would testify to the same if called as a

        witness in Court.

    2. I am over eighteen years of age and am otherwise competent to testify in Court.

    3. I currently live in the City of Detroit, which is in Wayne County.

    4. I am a registered voter at my current address in Detroit and have been since 1987.

    5. I am 70 years old; my racial background is Black.

    6. For the November 3, 2020 general election, I voted by absentee ballot. I did so because of the

        increasing rates of COVID-19 and the fact that I did not need a reason to vote absentee do so as a

        result of the passing of the Proposal 18-03 in 2018.

    7. I submitted my absentee ballot to the City Clerk’s office on 2978 West Grand Blvd in Detroit on

        or about 10/8/2020. I recently checked the status of my ballot on the Michigan Voter Information

        Center website - https://mvic.sos.state.mi.us/ - and it is marked as received on 10/9/2020.

    8. I understand this lawsuit seeks to invalidate my vote and those of thousands of other Detroit

        absentee voters even though we all voted properly, legally, and am a fully qualified and registered

        voter. It would be outrageous if my vote were not counted.

    9. It is imperative to me that my vote counts. I do not support nor believe the unfounded allegations

        of voter fraud or an inaccurate count of the Detroit voting process. I believe this is an organized

        effort to discard and to eliminate the African American vote in key cities such as Detroit,

        Philadelphia, Atlanta, and others orchestrated by the Trump Administration. The Black vote is just

        as important as the white vote. It is clear there is an attempt to count the votes in cities where Trump

        has won or is winning and discount the votes in cities (predominantly African American) where he

        is losing. This is a democracy not an autocracy. Our votes must count.




36913870.1
Case 1:20-cv-01083-JTN-PJG ECF No. 7-2, PageID.392 Filed 11/13/20 Page 2 of 2



Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury, under the laws of the United States, that

the foregoing is true and correct to the best of my knowledge.


Dated this 12th day of November, 2020.




                                                                  Wendell Anthony




36913870.1
